Given, J.
I. The certificate of the trial judge is, in substance, as follows.: Plaintiff brought the action claiming of the defendant the sum of thirty-eight dollars. The trial was had before the justice, and after he heard the evidence the def endant gave notice of appeal to the district court, and filed his appeal bond, which was approved by the justice. Thereupon plaintiff filed a remittitur of all demands sued on in excess of twenty-four dollars and ninety-nine cents. Thereupon the justice rendered judgment in favor of plaintiff, and against the defendant, for twenty-eight dollars and •sixty cents .and costs. The justice allowed an appeal to the district court. In the district court the plaintiff filed a motion to dismiss the appeal, upon the ground that the amount in controversy was less than twenty-five dollars, which motion was overruled; and the-defendant demanding a trial, and plaintiff refusing to introduce any testimony, but electing to stand upon his motion to dismiss, the court rendered judgment for the defendant, and against the plaintiff for the costs. The questions of law certified are as follows: “(1) The defendant having given notice of appeal and filed his appeal bond before tlhe justice, and the defendant having filed a remititur of all of his claim in excess of the sum of twenty-four dollars and ninety-nine cents, all before judgment was rendered in said action, there being no counter-claim, and the justice having subsequently rendered judgment in favor of the plaintiff for twenty-eight dollars and sixty cents and costs, did the amount in controversy exceed the sum of twenty-five *599dollars, and bus this court jurisdiction to entertain said appeal? (2) Was the .action of the district court of Linn county, Iowa, in entertaining the appeal and overruling plaintiff’s motion to dismiss, erroneous?” It will be observed that the defendant’s notice , of appeal and approval of bis bond to the district court, though after the justice had heard the evidence; was before any judgment had been rendered in the case; also that the plaintiff filed a remittitur before judgment was rendered. The remittitur was in time, and by it the amount demanded was reduced to twenty-four dollars and ninety-nine cents, and therefore the case was not appealable to the district court. In view of the remittitur, the justice had no authority to render a judgment for more than the amount claimed. That the justice erroneously rendered a judgment for more than the amount claimed, does not change the fact that twenty-four dollars and ninety-nine cents was all that was being claimed in the action; therefore was the full amount in controversy. We think plaintiff’s motion to dismiss the appeal to the district court should have been sustained, and that the first question certified must be answered in the negative, and the second in the affirmative. — Reversed.